Citation Nr: 1525829	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  15-15 760	)	DATE
	)
	)

On appeal from the
Committee on Waivers and Compromises, Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin.


THE ISSUES

1.  Whether the overpayment in the amount of $5,203.00 was properly created. 

2.  Entitlement to a waiver of recovery of an overpayment in the amount of $5,203.00.

(The Veteran's claims of entitlement to service connection for supraventricular tachycardia, hypertension, peripheral neuropathy of the upper extremities, obstructive sleep apnea, pulmonary disease, and benign prostatic hypertrophy will be the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from February 1971 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) from an April
2008 decision of the Committee on Waivers and Compromises, Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  In April 2010, the Veteran and his wife testified at a video hearing before the undersigned.  A transcript of that hearing has been associated with the claims file.  

This matter was previously remanded in April 2010; however, it appears that no further action has been taken since that time.  Therefore, the Board is providing an additional remand to ensure compliance with its directives.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's August 2010 remand directed the RO to issue a statement of the case addressing the issues herein based upon a timely filed notice of disagreement.  See Manlicon v. West, 12 Vet.App. 238 (1999).  

In its March 2015 Informal Hearing Presentation, the Veteran's representative raised the issue of whether this was ever done.  As it is unclear from the evidence of record whether this was completed, a remand is required to ensure compliance.

Accordingly, the case is REMANDED for the following action:

If a statement of the case was previously issued addressing the claims herein, it must be added to the Veteran's electronic claims file.  If a statement of the case was not issued, it must be done.  If and only if the Veteran filed or files a timely substantive appeal should this matter be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

